50 F.3d 13
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carlos Barela CHAVARIS, Plaintiff-Appellant,v.Bud PRUNTY;  Bryan S. Gunn, et al., Defendants-Appellees.
No. 94-55283.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1995.*Decided March 20, 1995.

1
Before:  BRUNETTI and KOZINSKI, Circuit Judges, and SHADUR, District Judge.**


2
MEMORANDUM***


3
The district court dismissed Chavaris' complaint pursuant to Local Rule 7.1(f)(3)(c), because Chavaris did not file an opposition to defendants' motion to dismiss.  We may affirm on any basis presented by the record, Compton v. Ide, 732 F.2d 1429, 1433 (9th Cir.1984), and affirm on the ground that Chavaris did not allege facts that, if proven, would entitle him to relief.  Fed.R.Civ.P. 12(b)(6).


4
The Civil Rights Act provides relief only against those who, through their personal involvement, cause the deprivation of another's constitutionally protected rights.  Leer v. Murphy, 844 F.2d 628, 633 (9th Cir.1988).  Chavaris does not allege that the named defendants were personally involved in any of the events described in the complaint.  Nor can they be held liable on a theory of respondeat superior.  See Palmer v. Sanderson, 9 F.3d 1433, 1437-38 (9th Cir.1993).


5
The liberal interpretation which we afford a pro se civil rights complaint "may not supply essential elements of the claim that were not initially pled.  Vague and conclusory allegations of official participation in civil rights violations are not sufficient to withstand a motion to dismiss."  Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.1982).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Milton I. Shadur, Senior United States District Judge for the Northern District of Illinois, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3